Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Detailed Action
	This action is in response to the papers filed April 5, 2021.
	Claims 1-28 are pending.
Claims 12, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
Claims 1-11, 13, 16-28 are under examination. 

	
Priority
	This application is a Continuation application of U.S. Application 17/176,610 filed 02/16/2021; 16/701,818 filed 12/03/2019 (now U.S. Patent No. 10,925,902 B2); and 16/554,520
filed 08/28/2019; claiming priority based on U.S. Provision Application 62/809,202 filed 02/22/2019; 62/789,440 filed 01/07/2019; 62/728,061 filed 09/06/2018; and 62/723,993 filed 08/28/2018.

Election/Restrictions
Applicant’s reply filed 07/20/2021 to the Requirement for Restriction/Election mailed 06/07/2021 is acknowledged. Applicant has elected the following species:
(1) wherein the anti-CD123 and anti-CD33 binding domains are part of a CAR of an immune cell, as the species of means of presenting the anti-CD 123 and anti-CD33 binding domains;
frameshift mutation, as the species of mutation of the genes encoding CD123 and CD33; and
 (3) SEQ ID NO: 135 as the species of guide nucleic acid targeting the CD123 gene.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 12, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.
	It is noted that the guide nucleic acid of SEQ ID NO: 67, as recited in claim 18, targets the CD33 gene. See page 67 of the specification.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2021 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “ChemiDoc”, which appears in the present specification on page 165, line 10. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Objections
	Claim 27 recites “providing” and “genetically engineering” steps. Where a claim sets forth a plurality of steps, each step of the claim should be separated by a line indentation. See MPEP 608.01(m). Appropriate correction is required. 

	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, 13, 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “A method” (no preamble) comprising a step of administering a “therapeutically effective amount” of an agent to a subject “in need thereof.” The recitation is indefinite because, although the claim is clearly directed to a method of treatment, the claim fails to identify the disease/condition to be treated by the method. Essentially, the claim fails to identify what patient populations (subjects) are treated by the method because “a subject in need thereof” is undefined in the claim. Accordingly, it is unclear what the “amount” of agent administered in the method is “therapeutically effective” for. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-5 are not included in the basis of the rejection because claims 2-5 identify the disease/condition to be treated in the method of treatment.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wherein the plurality of HCs comprises HCs obtained from a healthy donor, or descendant thereof.” The recitation is indefinite because it is unclear what the subject of “descendants thereof” is. For example, it is unclear whether “descendant thereof” refers to (1) the descendants of the obtained HCs (e.g., progeny cells of the isolated HCs) or to (2) the descendants of the “healthy donor” (e.g., children of a donor). For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 merely recites wherein the plurality of genetically engineered HCs “retains the capacity to differentiate normally compared to a population of HCs that are not genetically engineered.” The specification does not disclose that HCs genetically engineered to have reduced or 
Claim 23 recites “wherein each cell of the plurality of genetically engineered HCs comprises the genetically engineered gene encoding CD33 and the genetically engineered gene encoding CD123.” However, independent claim 1 already recites that the plurality of genetically engineered HCs comprises a genetically engineered gene encoding CD33 and a genetically engineered gene encoding CD123. That is, claim 1 defines the plurality of genetically engineered HCs (and accordingly each cell of said plurality of HCs) as HCs comprising genetically engineered gene encoding CD33 and a genetically engineered gene encoding CD123. For these reasons, claim 23 fails to further limit the subject matter of the claim upon which it depends.
Claim 24 recites “wherein the plurality of genetically engineered HCs comprises HCs with reduced or no binding to the anti-CD33 binding domain and reduced or no binding to the anti-CD123 binding domain.” However, independent claim 1 already recites that the plurality of genetically engineered HCs comprises a genetically engineered gene encoding CD33 that results in reduced or eliminated expression of CD33 and a genetically engineered gene encoding CD123 that results in reduced or eliminated expression of CD123. Accordingly, because the plurality of genetically engineered HCs already comprises a genetically engineered gene encoding CD33 that results in reduced or eliminated expression of CD33, the plurality of genetically engineered HCs necessarily has reduced or no binding to an anti-CD33 binding domain. Likewise, because the plurality of genetically engineered HCs already comprises a genetically engineered gene encoding CD123 that necessarily has reduced or no binding to an anti-CD123 binding domain. For these reasons, claim 24 fails to further limit the subject matter of the claim upon which it depends.
Claim 25 merely recites “wherein the plurality of genetically engineered HCs is capable of expanding by at least 2-fold over 8 days in culture.” The specification does not disclose that HCs genetically engineered to have reduced or eliminated expression of CD33 and CD123 lack the capability to expand by at least 2-fold over 8 days in culture. The specification further does not disclose a method step whereby the capability to expand by at least 2-fold over 8 days in culture is restored after the step of genetically engineering the HCs. Accordingly, claim 25 merely recites a functional property of the administered HCs that naturally flows from the structure recited in independent claim 1. For these reasons, claim 25 fails to further limit the subject matter of the claim upon which it depends.
Claim 26 merely recites “wherein the plurality of genetically engineered HCs retain the capacity to differentiate normally compared to a wild-type counterpart cell.” The specification does not disclose that HCs genetically engineered to have reduced or eliminated expression of CD33 and CD123 lose their capacity to differentiate normally compared to a wild-type counterpart cell. The specification further does not disclose a method step whereby the capacity to differentiate normally is restored after the step of genetically engineering the HCs. Accordingly, claim 26 merely recites a functional property of the administered HCs that naturally flows from the structure recited in independent claim 1. For these reasons, claim 26 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. “Compound CAR T-cells as a double-pronged approach for treating acute myeloid leukemia” Leukemia (February 2018) 32:1317–1326; in view of WO 2017/079400 A1 to Gill et al. (published: May 2017).
Regarding claims 1-11, Ma discloses a method of treating acute myeloid leukemia (AML) comprising a step of administering T cells comprising a compound chimeric antigen receptor (cCAR) targeting AML antigens CD123 and CD33 simultaneously. See Abstract; see Materials And Methods on page 1318. AML is associated with expression of CD33 and CD123. See pages 1318, second and third paragraph. 
Ma does not disclose further administering hematopoietic stem/progenitor cells (HSPCs) that are genetically engineered to have reduced expression of CD33 and CD123. Prior to the effective filing date of the instantly claimed invention, Gill is considered relevant prior art for teaching that CAR T cells targeting AML antigens, such as CD123 or CD33, eradicate leukemia cells but also deplete normal myeloid progenitors since these bear the same surface antigens (CD123 and CD33), thus leading to bone marrow aplasia. See page 1, lines 25-28. To overcome this problem of CAR T cell therapy, Gill teaches administration of HSPCs comprising a genetically modified gene encoding the antigen targeted by the CAR such that the HSPCs have reduced expression of said 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of CAR T cell therapy, as taught by Ma, to further comprise the administration of HSPCs having reduced expression of the antigen targeted by the CAR (CD33 and CD123), as taught by Gill, with a reasonable expectation of success because Gill teaches that the modified HSPCs are administered in a method of CAR T cell therapy. An artisan would be motivated to perform said modification in order to mitigate the harm caused by CAR T cells targeting normal myeloid progenitors.
Regarding claims 13 and 16, Gill discloses using the CRISPR/Cas system for genome editing leads to a frameshift mutation of the protein encoded by the targeted gene, thereby resulting in reduced expression of said gene. See pages 22-23. 
Gill reduces to practice knockout of the endogenous CD33 gene. See Example 1 on pages 45-48.
Regarding claims 17-19, Gill teaches that the genes encoding for CD123 and CD33 are genetically modified uses a CRISPR/Cas system comprising a guide nucleic acid. See page 21, lines 21-27.
Claims 17-19 do not recite steps of genetically modifying the hematopoietic cells prior to step (a) of claim 1. Rather, claims 17-19 recite product-by-process limitations of the genetically engineered hematopoietic cells used in step (a) of claim 1. The product-by-process limitations in claims 17-19 are not viewed as positively limiting the genetically engineered hematopoietic cells (product) absent a showing that the process limitations recited in claims 17-19 imparts a novel or unexpected property to the genetically engineered hematopoietic cells, as it is assumed that equivalent products are obtainable by multiple routes. Even though product-by-process claims are 
Regarding claims 22-26, as set forth above in the rejection under 35 U.S.C. 112(d), claims 22-26 merely recite functional characteristics of the genetically engineered hematopoietic cells which naturally flow from the structure recited in independent claim 1. There is no requirement that the functional characteristics are recognized by the prior art references. As set forth above, the structure and manipulative steps recited in the independent claim is taught or fairly suggested by the combined prior art references. Accordingly, dependent claims 22-26 are also found prima facie obvious over the combined prior art references.
Regarding claim 27, Gill teaches steps of
providing HCs from a biological sample from the subject, and 
genetically engineering the HCs from the biological sample from the subject.
See pages 2 and 21.
Regarding claim 28, Gill discloses that the administered cells may be autologous or allogeneic with respect to the subject undergoing therapy. See page 40, lines 14-15. Gill also discloses that, in the clinical setting, the administered cells are obtained from HLA-matched donors. See page 47, lines 1-2. Because Gill teaches that the administered cells are obtained from a subject (donor) different from the subject in need of treatment (unhealthy subject), the limitation that the cells are obtained from a “healthy” donor is considered prima facie obvious over the cited prior art.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. “Compound CAR T-cells as a double-pronged approach for treating acute myeloid leukemia” Leukemia (February 2018) 32:1317–1326; and WO 2017/079400 A1 to Gill et al. (published: May 2017); as applied to claims 1-11, 13, 16-28 above; and in further view of Kim et al. “Genetic Inactivation of CD33 in Hematopoietic Stem Cells to Enable CAR T Cell Immunotherapy for Acute Myeloid Leukemia” Cell (May 2018), 173, 1439–1453.
Regarding claim 20, Gill discloses disruption of the target gene by using CRISPR/Cas9 technology to introduce double-stranded breaks in the target gene. See pages 22-23. Gill reduces to practice knockout of the endogenous CD33 gene. See Example 1 on pages 45-48. In particular, Gill targets exon 2 of the CD33 gene using CRISPR/Cas9 system. See Figure 13B and legend on page 8.
Gill does not specifically teach targeting exon 3 of the CD33 gene. Prior to the effective filing date of the instantly claimed invention, Kim is considered relevant prior art for teaching knockout of the CD33 gene in hematopoietic stem/progenitor cells (HSPCs) by targeting exon 3 using CRISPR/Cas9 technology. See page 1445, col. 2; and see Figure 4A. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to target exon 3 of the CD33 gene with a reasonable expectation of .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. “Compound CAR T-cells as a double-pronged approach for treating acute myeloid leukemia” Leukemia (February 2018) 32:1317–1326; and WO 2017/079400 A1 to Gill et al. (published: May 2017); as applied to claims 1-11, 13, 16-28 above; and in further view of Kosugi et al. “Structure of the Gene Encoding the α Subunit of the Human Interleukin 2 Receptor” Biochemical and Biophysical Research Communications (1995), Vol. 208, No. 1, pages 360-367.
Regarding claim 21, Gill discloses disruption of the target gene by using CRISPR/Cas9 technology to introduce double-stranded breaks in the target gene. See pages 22-23. As discussed above, Gill specifically identifies the endogenous CD123 gene for disruption. See page 2, lines 31-33.
Gill does not disclose targeting a particular exon of the CD123 gene. Prior to the effective filing date of the instantly claimed invention, Kosugi is considered relevant prior art for teaching the structure of the gene encoding the α subunit of the human interleukin 3 receptor (IL-3Rα), also known in the art as CD123. In particular, Kosugi maps the position of the twelve exons of the CD123 gene. See Abstract; Figure 1; and pages 363-364, joining paragraph. As evidenced by Kosugi, the CD123 gene was well-characterized and well-understood to the ordinary artisan prior to the effective filing date of the instantly claimed invention. Furthermore, in view of the cited prior art, the ordinary artisan would have recognized that one of twelve exons of the endogenous CD123 gene could be targeted for disruption of gene expression. Considering that the combined prior art prima facie obvious to one of ordinary skill in the art to target exon 5 or 6 of the CD123 gene with a reasonable expectation of success because the structure of the CD123 gene is well-characterized and well-understood to the ordinary artisan, as well as methods of disrupting gene expression using CRISPR/Cas9 technology. An artisan would be motivated to target exon 5 or 6 of CD123 gene in order to generate a cell with reduced expression of CD123.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1a) Claims 1, 6, 13, 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 16/813,958 (claim set filed: 06/25/2020).
Claims 20 and 22 recite a genetically engineered hematopoietic cell comprising a modified gene encoding CD33 antigen and a modified gene encoding CD123 antigen.
Claim 24 recites that the genetic modifications result in reduced gene expression.
Claim 25 recites wherein expression level is less than 50% of the expression level of the corresponding wild-type gene.
Claim 28 recites wherein the genetic modification is a frameshift mutation.
Claim 31 recites wherein exon 3 of the CD33 gene is modified, and wherein exon 5 or 6 of the CD123 gene is modified.

Claim 39 recites further administering at least one agent comprising an anti-CD33 binding domain or an anti-CD123 binding domain.

(1b) Claims 2-5, 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 16/813,958 (claim set filed: 06/25/2020), as applied to claims 1, 6, 13, 16-26 above; in view of Ma et al. “Compound CAR T-cells as a double-pronged approach for treating acute myeloid leukemia” Leukemia (February 2018) 32:1317–1326.
Ma discloses a method of treating acute myeloid leukemia (AML) comprising a step of administering T cells comprising a compound chimeric antigen receptor (cCAR) targeting AML antigens CD123 and CD33 simultaneously. See Abstract; see Materials And Methods on page 1318. AML is associated with expression of CD33 and CD123. See pages 1318, second and third paragraph. Accordingly, it would have been prima facie obvious to the ordinary artisan, in view of Ma, to treat patient populations suffering from AML by administering an agent comprising a CAR T cell comprising an anti-CD123 and anti-CD33 domain.

(1c) Claims 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 16/813,958 (claim set filed: 06/25/2020); as applied to claims 1, 6, 13, 16-26 above; in view of WO 2017/079400 A1 to Gill et al. (published: May 2017).
Gill teaches that CAR T cells targeting AML antigens, such as CD123 or CD33, eradicate leukemia cells but also deplete normal myeloid progenitors since these bear the same surface 
With respect to claim 27, Gill teaches steps of
providing HCs from a biological sample from the subject, and 
genetically engineering the HCs from the biological sample from the subject.
See pages 2 and 21.
With respect to claim 28, Gill discloses that the administered cells may be autologous or allogeneic with respect to the subject undergoing therapy. See page 40, lines 14-15. Gill also discloses that, in the clinical setting, the administered cells are obtained from HLA-matched donors. See page 47, lines 1-2. Because Gill teaches that the administered cells are obtained from a subject (donor) different from the subject in need of treatment (unhealthy subject), the limitation that the cells are obtained from a “healthy” donor is considered prima facie obvious over the cited prior art.
Accordingly, it would have been prima facie obvious to the ordinary artisan, in view of Gill, to obtain HCs from a healthy donor, and further to genetically engineer the HCs, prior to the administration step. 


(2a) Claims 1-2, 6, 13, 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/554,520 (claim set filed: 01/27/2020).

Claim 7-8 recite wherein expression (surface) level is less than 40% of the expression level of the corresponding wild-type counterpart cell.
Claim 9 recites wherein the genetic modification is a frameshift mutation.
Claims 16-19 recite a method of treating hematopoietic malignancy comprising 
administering the genetically engineered hematopoietic cells, and 
administering an agent comprising an targeting CD33 and an agent targeting CD123.

(2b) Claims 3-5, 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/554,520 (claim set filed: 01/27/2020), as applied to claims 1-2, 6, 13, 16-26 above; in view of Ma et al. “Compound CAR T-cells as a double-pronged approach for treating acute myeloid leukemia” Leukemia (February 2018) 32:1317–1326.
Ma discloses a method of treating acute myeloid leukemia (AML) comprising a step of administering T cells comprising a compound chimeric antigen receptor (cCAR) targeting AML antigens CD123 and CD33 simultaneously. See Abstract; see Materials And Methods on page 1318. AML is associated with expression of CD33 and CD123. See pages 1318, second and third paragraph. Accordingly, it would have been prima facie obvious to the ordinary artisan, in view of Ma, to treat patient populations suffering from AML by administering an agent comprising a CAR T cell comprising an anti-CD123 and anti-CD33 domain.

(2c) Claims 27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/554,520 (claim set filed: 01/27/2020); as applied to claims 1-2, 6, 13, 16-26 above; in view of WO 2017/079400 A1 to Gill et al. (published: May 2017).
Gill teaches that CAR T cells targeting AML antigens, such as CD123 or CD33, eradicate leukemia cells but also deplete normal myeloid progenitors since these bear the same surface antigens (CD123 and CD33), thus leading to bone marrow aplasia. See page 1, lines 25-28. To overcome this problem of CAR T cell therapy, Gill teaches administration of HSPCs comprising a genetically modified gene encoding the antigen targeted by the CAR such that the HSPCs have reduced expression of said antigen targeted by the CAR. See Abstract; page 2; page 20, lines 25-33; and page 21. In particular, Gill teaches that the modified gene encodes CD33 or CD123. See page 2, lines 31-33.
With respect to claim 27, Gill teaches steps of
providing HCs from a biological sample from the subject, and 
genetically engineering the HCs from the biological sample from the subject.
See pages 2 and 21.
With respect to claim 28, Gill discloses that the administered cells may be autologous or allogeneic with respect to the subject undergoing therapy. See page 40, lines 14-15. Gill also discloses that, in the clinical setting, the administered cells are obtained from HLA-matched donors. See page 47, lines 1-2. Because Gill teaches that the administered cells are obtained from a subject (donor) different from the subject in need of treatment (unhealthy subject), the limitation that the cells are obtained from a “healthy” donor is considered prima facie obvious over the cited prior art.
prima facie obvious to the ordinary artisan, in view of Gill, to obtain HCs from a healthy donor, and further to genetically engineer the HCs, prior to the administration step. 

(2d) Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/554,520 (claim set filed: 01/27/2020); as applied to claims 1-2, 6, 13, 16-26 above; in view of Kim et al. “Genetic Inactivation of CD33 in Hematopoietic Stem Cells to Enable CAR T Cell Immunotherapy for Acute Myeloid Leukemia” Cell (May 2018), 173, 1439–1453.
Kim teaches knockout of the CD33 gene in hematopoietic stem/progenitor cells (HSPCs) by targeting exon 3 using CRISPR/Cas9 technology. See page 1445, col. 2; and see Figure 4A. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to target exon 3 of the CD33 gene with a reasonable expectation of success because Kim reduces to practice knockout of the endogenous CD33 gene in HSPCs by targeting exon 3 using CRISPR/Cas9 technology. An artisan would be motivated to target exon 3 of the CD33 gene because Kim successfully knockouts the CD33 gene by targeting exon 3 using CRISPR/Cas9 technology.

(2e) Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/554,520 (claim set filed: 01/27/2020); as applied to claims 1-2, 6, 13, 16-26 above; in view of WO 2017/079400 A1 to Gill et al. (published: May 2017); and Kosugi et al. “Structure of the Gene Encoding the α Subunit of the Human Interleukin 2 Receptor” Biochemical and Biophysical Research Communications (1995), Vol. 208, No. 1, pages 360-367.

Gill discloses disruption of the target gene by using CRISPR/Cas9 technology to introduce double-stranded breaks in the target gene. See pages 22-23. As discussed above, Gill specifically identifies the endogenous CD123 gene for disruption. See page 2, lines 31-33.
Gill does not disclose targeting a particular exon of the CD123 gene. However, Kosugi teaches the structure of the gene encoding the α subunit of the human interleukin 3 receptor (IL-3Rα), also known in the art as CD123. In particular, Kosugi maps the position of the twelve exons of the CD123 gene. See Abstract; Figure 1; and pages 363-364, joining paragraph. As evidenced by Kosugi, the CD123 gene was well-characterized and well-understood to the ordinary artisan prior to the effective filing date of the instantly claimed invention. Furthermore, in view of the cited prior art, the ordinary artisan would have recognized that one of twelve exons of the endogenous CD123 gene could be targeted for disruption of gene expression. Considering that the combined prior art references teaches disruption of the CD123 gene, and further that the ordinary artisan would have understood that CD123 gene expression could be disrupted by targeting one of twelve exonic sequences of the CD123 gene, it would have been prima facie obvious to one of ordinary skill in the art to target exon 5 or 6 of the CD123 gene with a reasonable expectation of success because the structure of the CD123 gene is well-characterized and well-understood to the ordinary artisan, as 

(3) Claims 1-11, 13, 16-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/222,765 (claim set filed: 04/05/2021); in view of in view of WO 2017/079400 A1 to Gill et al. (published: May 2017); and Ma et al. “Compound CAR T-cells as a double-pronged approach for treating acute myeloid leukemia” Leukemia (February 2018) 32:1317–1326.
Claim 1 recites genetically engineered hematopoietic cells comprising a modified gene encoding CD33 antigen having reduced or eliminated expression and a modified gene encoding CD123 antigen having reduced or eliminated expression
Claim 11 recites wherein expression level is less than 50% of the expression level of the corresponding wild-type gene.
Claim 2 recites wherein the genetic modification is a frameshift mutation.
Claim 9 recites wherein exon 3 of the CD33 gene is modified.
Claim 10 recites wherein exon 5 or 6 of the CD123 gene is modified.
The claims of ‘765 are not directed to a method of treating acute myeloid leukemia (AML) comprising steps of 
administering a composition comprising the genetically engineered hematopoietic cells, and
administering at least one agent comprising an anti-CD33 binding domain or an anti-CD123 binding domain.
Gill teaches that CAR T cells targeting AML antigens, such as CD123 or CD33, eradicate leukemia cells but also deplete normal myeloid progenitors since these bear the same surface 
Ma discloses a method of treating acute myeloid leukemia (AML) comprising a step of administering T cells comprising a compound chimeric antigen receptor (cCAR) targeting AML antigens CD123 and CD33 simultaneously. See Abstract; see Materials And Methods on page 1318. AML is associated with expression of CD33 and CD123. See pages 1318, second and third paragraph. 
Accordingly, in view of Gill and Ma, it would have been prima facie obvious to the ordinary artisan use (administer) the genetically engineered hematopoietic cells, as recited in ‘765, in a method of treating AML patient populations already being treated with an agent comprising a CAR T cell comprising an anti-CD123 and anti-CD33 domain, as taught by Ma, in order to mitigate the harm caused by CAR T cells targeting normal myeloid progenitors.
With respect to claim 27, Gill teaches steps of
providing HCs from a biological sample from the subject, and 
genetically engineering the HCs from the biological sample from the subject.
See pages 2 and 21.
With respect to claim 28, Gill discloses that the administered cells may be autologous or allogeneic with respect to the subject undergoing therapy. See page 40, lines 14-15. Gill also discloses that, in the clinical setting, the administered cells are obtained from HLA-matched donors. See page 47, lines 1-2. Because Gill teaches that the administered cells are obtained from a subject prima facie obvious over the cited prior art.
Accordingly, it would have been prima facie obvious to the ordinary artisan, in view of Gill, to obtain HCs from a healthy donor, and further to genetically engineer the HCs, prior to the administration step. 


Duplicative Claims – Warning
Applicant is advised that should claim 22 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the difference between “a population of HCs that are not genetically engineered,” as recited in claim 22, and “a wild-type counterpart cell,” as recited in claim 26, is considered to be so close in content that they both cover the same thing because, despite a slight difference in wording, both recitations essentially compare the genetically engineered HCs to HCs that were not genetically engineered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633